NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                        TED DEAN COOK, Appellant.

                             No. 1 CA-CR 13-0715
                              FILED 11-18-2014


            Appeal from the Superior Court in Mohave County
                         No. S8015CR201200809
                 The Honorable Steven F. Conn, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Colby Mills
Counsel for Appellee

Mohave County Legal Advocate’s Office, Kingman
By Barbara Cook-Hamp, Jill L. Evans
Counsel for Appellant
                             STATE v. COOK
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Patricia A. Orozco delivered the decision of the Court, in
which Judge Randall M. Howe and Judge Maurice Portley joined.


O R O Z C O, Judge:

¶1            Ted Dean Cook appeals his convictions and sentences on the
grounds of error in the denial of his motion to suppress and insufficiency
of the evidence. For the reasons that follow, we affirm.

¶2           A grand jury indicted Cook on one count of possession of a
dangerous drug (methamphetamine) for sale and one count of possession
of a dangerous drug (carisoprodol)1 and two counts of possession of drug
paraphernalia. A jury found Cook guilty and he filed a timely notice of
appeal. Cook argues the trial court abused its discretion in denying his
motion to suppress and there was insufficient evidence to support the
verdicts. We have jurisdiction pursuant to Article 6, Section 9, of the
Arizona Constitution and Arizona Revised Statutes (A.R.S.) §§ 12-
120.21(A)(2), 13-4031, and 13-4033(A) (West 2014)2.

I.     Denial of Motion to Suppress Evidence

¶3            Cook argues that the trial court abused its discretion in
denying his motion to suppress the evidence seized after his arrest. Cook
argues that the initial search warrant and the later amended search warrant
correcting his address lacked probable cause because: (1) the informant
was insufficiently reliable and (2) police illegally entered Cook’s backyard
before the amended warrant was issued. In reviewing the denial of a
motion to suppress, we only review the evidence presented at the
suppression hearing, State v. Blackmore, 186 Ariz. 630, 631, 925 P.2d 1347,
1348 (1996), viewed in the light most favorable to sustaining the trial court's
ruling. State v. Hyde, 186 Ariz. 252, 265, 921 P.2d 655, 668 (1996).



1 Carisoprodol is a schedule IV controlled substance and is also known by
its brand name, Soma. See A.R.S. § 36-2515(A)(5)(a).

2We cite the current version of applicable statutes when no revisions
material to this decision have since occurred.


                                      2
                            STATE v. COOK
                           Decision of the Court

¶4           By consent of the parties, the trial court did not hear testimony
on the motion to suppress, but ruled after reviewing the initial warrant and
the amended warrant with the correct address and hearing arguments on
the facts outlined in the briefing, which the parties agreed were not in
dispute. The undisputed facts were as follows: A narcotics detective
(Harris) received information in May 2012 that Cook was selling
methamphetamine. Between June 15 and June 17, 2012, a confidential
informant told Harris that he observed Cook in possession of a large
quantity of methamphetamine at Cook’s residence. The informant stated
that Cook lived at 1635 Talc Plaza, Bullhead City. Harris confirmed that
1635 Talc Plaza was listed as Cook’s address on the police computer
system. Based on Harris’ affidavit, a municipal court judge issued a search
warrant on June 18, 2012, allowing a search of Cook’s person, the residence
at 1635 Talc Plaza, and Cook’s vehicle for methamphetamine and related
evidence.

¶5            On June 18, 2012, at around 2 p.m., police executed a search
warrant at 1635 Talc Plaza and discovered that Cook no longer lived there.
The occupant of 1635 Talc Plaza identified himself as Ted Cook, Sr. and
told police that his son (Cook) moved next door to 1631 Talc Plaza,
although he still had access to the house at 1635 Talc Plaza and continued
to receive mail at that address. As Harris headed to the front of 1631 Talc
Plaza, another officer saw Cook attempting to flee from the rear of 1631
Talc Plaza toward the back fence. The officer jumped the fence into the
backyard of 1631 Talc Plaza, identified himself as a police officer, and
chased Cook, ordering him to halt. The officer saw Cook drop a small black
bag as he ran toward the back fence. After a chase and a struggle, the
officer successfully handcuffed Cook. The officer discovered 22.5 grams of
methamphetamine and related paraphernalia in the black bag Cook
dropped.

¶6            An hour later, a municipal court judge issued an amended
search warrant authorizing a search of 1631 Talc Plaza and Cook’s vehicle.
Inside Cook’s residence at 1631 Talc Plaza, police seized a scanner and a
security camera and monitor. Inside the trunk of the vehicle, police
discovered a bottle containing more than twenty five carisoprodol pills and
a digital scale.

¶7           The trial court ruled that the municipal court judge had
sufficient evidence to conclude there was probable cause to search the
residence at 1635 Talc Plaza, notwithstanding the subsequent discovery
that the informant mistakenly identified it as Cook’s residence. The trial
court found the search warrant sufficiently established the reliability of the


                                      3
                             STATE v. COOK
                            Decision of the Court

informant. The court noted that the later discovery that Cook no longer
lived at 1635 Talc Plaza “doesn’t change the fact that he could have been at
that address with methamphetamine that the informant saw.” The trial
court further concluded that the warrant authorizing the search of Cook’s
person could be executed “in whatever yard they found him. They were
authorized to jump a fence to get to where he was, because they had a
warrant that authorized them to do that.” The trial court finally concluded
that the amended warrant authorizing the search of 1631 Talc Plaza and
Cook’s vehicle was supported by probable cause and there was no basis to
exclude evidence obtained as a result of the warrant’s execution.

¶8           In reviewing a trial court’s denial of a motion to suppress, we
give deference to its factual findings, but review de novo whether the
Fourth Amendment was violated. State v. Gonzalez-Gutierrez, 187 Ariz. 116,
118, 927 P.2d 776, 778 (1996). We will affirm if the ruling is legally correct
for any reason. State v. Cañez, 202 Ariz. 133, 151, ¶ 51, 42 P.3d 564, 582
(2002).

       A.     Probable Cause

¶9             Cook argues that insufficient probable cause supported the
initial warrant, as well as the amended warrant, because the warrants’
affidavit failed to establish the informant’s reliability. In determining
whether probable cause exists to issue a search warrant, “[t]he task of the
issuing magistrate is simply to make a practical, common-sense decision
whether, given all the circumstances set forth in the affidavit before him,
including the ‘veracity’ and ‘basis of knowledge’ of persons supplying
hearsay information, there is a fair probability that contraband or evidence
of a crime will be found in a particular place.” Illinois v. Gates, 462 U.S. 213,
228 (1983). “[T]he duty of a reviewing court is simply to ensure that the
magistrate had a substantial basis for concluding that probable cause
existed.” Id. at 238-39 (internal punctuation and citation omitted).

¶10           The detective avowed in the affidavit that a confidential
informant had “observed Ted Cook to be in possession of a large quantity
of methamphetamine,” at an address the detective independently
confirmed was Cook’s residence. The detective further avowed that he
considered this information to be true not only because the informant had
participated in controlled drug buys on five previous occasions, but
“within the past several months the confidential informant has also given
information to [the] affiant and fellow officers about narcotics trafficking
in the Mohave County area, which has been verified either through [the]
affiant’s personal knowledge or through short investigations.” The proven


                                       4
                            STATE v. COOK
                           Decision of the Court

reliability of the confidential informant and the informant’s observation of
Cook having possession of a large quantity of methamphetamine supplied
a substantial basis to conclude that probable cause existed to issue the
initial and amended search warrant correcting the address. See id.
Therefore, we find the trial court did not abuse its discretion or err as a
matter of law in refusing to suppress the evidence on this ground.

             B.      Search warrant for Cook

¶11           Cook also argues that the police officer violated his state and
federal constitutional rights by entering his backyard and arresting him
without an arrest warrant, a warrant to search his actual residence, or a
valid exception to the warrant requirement. However, the officer had a
warrant to search Cook and it was undisputed at the suppression hearing
that the officer recognized the person running through the backyard as
Cook.

¶12            Furthermore, exigent circumstances were present. The
officer was part of the team that discovered that Cook lived next door to
the house specified in the initial search warrant when he saw Cook fleeing
from the house next door. Because the initial search warrant was issued
on probable cause to believe that Cook had methamphetamine in his
residence, vehicle, or on his person, the officer had ample reason to believe
that Cook was fleeing to evade the police and dispose of the
methamphetamine. Police do not create exigent circumstances if they do
“not violate or threaten to violate the Fourth Amendment prior to the
exigency.” Kentucky v. King, 131 S. Ct. 1849, 1863 (2011); see also State v.
White, 160 Ariz. 24, 32-33, 770 P.2d 328, 336-37 (1989) (rejecting argument
that police created exigency by knocking on front door and asking to speak
to defendant and distinguishing State v. Ault, 150 Ariz. 459, 463, 724 P.2d
545, 549 (1986)). The officer had a legal right to be where he was when he
saw Cook fleeing his residence. The exigency arose before the officer
entered Cook’s backyard and was prompted by the sight of Cook fleeing.
Cook, not the officer, created the exigent circumstance. This exigency also
justified the officer’s warrantless entry of Cook’s backyard. See White, 160
Ariz. at 32-33, 770 P.2d at 336-37. Therefore, Cook’s constitutional rights
were not violated.

II.   Sufficiency of Evidence

¶13          Cook also argues that insufficient evidence supported his
convictions for possession of methamphetamine for sale and possession of
carisoprodol, both dangerous drugs. We review de novo the sufficiency of


                                     5
                            STATE v. COOK
                           Decision of the Court

the evidence to support a conviction. State v. West, 226 Ariz. 559, 562, ¶15,
250 P.3d 1188, 1191 (2011). We view the facts in the light most favorable to
upholding the jury's verdict, and resolve all conflicts in the evidence
against the defendant. State v. Girdler, 138 Ariz. 482, 488, 675 P.2d 1301,
1307 (1983).

      A.     Possession of Methamphetamine for Sale

¶14          Cook argues that the trial transcript shows that the criminalist
testified the methamphetamine actually weighed only 2.5 grams, an
amount far too small to support a conviction of possession for sale. The
transcript does reflect that the criminalist testified that the
methamphetamine at issue weighed 2.5 grams, rather than 22.5 grams. The
remainder of the record, however, including the parties’ examination of
other witnesses, the court’s ruling on Cook’s motion for judgment of
acquittal, the parties’ closing arguments, and the weight of the
methamphetamine identified on the exhibit list -- makes clear that the
methamphetamine actually weighed 22.5 grams. On this record, the most
plausible explanation for the single reference to the weight of the
methamphetamine as 2.5 grams is that it was simply a mistake. See State v.
Diaz, 223 Ariz. 358, 360–62, ¶¶11-19, 224 P.3d 174, 176-78 (2010) (holding
that defendant failed to meet his burden to establish that only eleven jurors
deliberated, “[w]hen the uncorrected record is considered as a whole”);
State v. Bowles, 173 Ariz. 214, 216, 841 P.2d 209, 211 (App. 1992) (holding
that because the remaining record was clear, it was not necessary to
remand for resentencing to resolve a discrepancy between the oral
pronouncement of sentence and minute entry).

¶15            Alternatively, Cook argues that even if the methamphetamine
in fact weighed 22.5 grams, the evidence was insufficient to support a
conviction of possession for sale in light of the absence of evidence of a
large scale, boxes of unused baggies, drug ledgers, or cash. We disagree.
Two police officers with training and experience in drug investigations
testified that the large amount of methamphetamine, the scale for weighing
out small amounts of the drug, the scanner, and the security camera and
monitor were indicators that Cook was selling drugs. One officer testified
that the most common usage dose was one tenth of a gram of
methamphetamine, meaning that 22.5 grams of methamphetamine would
provide 225 doses. He also testified that the absence of unused baggies, a
drug ledger, and large amounts of cash did not mean that Cook was not
selling drugs. On this record, we find sufficient evidence supported the
conviction for possession of methamphetamine for sale.



                                     6
                            STATE v. COOK
                           Decision of the Court

       B.     Possession of Carisoprodol

¶16            Cook also argues the evidence was insufficient to support the
conviction for possession of the dangerous drug carisoprodol because the
pills did not come in a prescription bottle labeling them as such, no lab test
was conducted, and the officers who identified the pills at trial had no
qualifications to do so. The identity of an illegal substance may be proven
by circumstantial evidence. State v. Jonas, 162 Ariz. 32, 34, 780 P.2d 1080,
1082 (App. 1988). Both officers testified that they identified the pills as
carisoprodol by consulting a book they referred to as the “pill bible.” The
“pill bible” was used by pharmacists and considered a reliable way to
identify pills by “color, shape and markings that are on the pills
themselves.” One of the officers testified that he received training at which
the “pill bible” was discussed as the means by which pills are typically
identified, and he had confirmed on several occasions with a lab technician
or a pharmacist that his identification of pills using this reference volume
was correct. Defense counsel did not object and these testimonies were
sufficient to support the conviction. See id.

III.   Conclusion

¶17           For the foregoing reasons, we affirm Cook’s convictions and
sentences.




                                :gsh




                                       7